Case 0:19-cv-60883-KMW Document 11 Entered on FLSD Docket 07/15/2019 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                       BROWARD DIVISION

                                        CASE NO. 0:19-cv-60883-WJZ

  REINIER FUENTES,

           Plaintiff,
  vs.

  CLASSICA CRUISE OPERATOR LTD., INC.,
  a Foreign Profit Corporation

           Defendant.
                                                          /

                DEFENDANT’S MOTION FOR BRIEF EXTENSION OF TIME
                          TO RESPOND TO DISCOVERY

           Defendant, Classica Cruise Operator Ltd., Inc. (“CCO”) by and through its

  undersigned counsel, and pursuant the applicable Federal Rules of Civil Procedure,

  hereby files the above-titled Motion and in support thereof, states as follows:

           1.       This is an action for an alleged incident involving a physical

  altercation between passengers on a cruise vessel operated by Defendant.

           2.       On June 11, 2019, Plaintiff served her initial Request for Production

  and Interrogatories on CCO.

           3.       CCO requested fourteen (14) day extension to respond to the discovery,

  but counsel for Plaintiff responded via email that he would only consent to the

  extension if CCO agreed “to provide the information requested in Interrogatory 12,

  13, 14, and 15 without objection.”




                                  H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
  150 Southeast Second Ave., Suite 1200 · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:19-cv-60883-KMW Document 11 Entered on FLSD Docket 07/15/2019 Page 2 of 5
                                                                             CASE NO.: 0:19-cv-60883-WJZ


           4.      The parties set up a time for July 15, 2019, to discuss the

  interrogatories in question and counsel for Plaintiff agreed to an extension until July

  15, 2019 so the parties could evaluate whether the Motion for Extension of Time

  would be necessary. While an agreement was reached as to interrogatories 14 and

  15, the parties were not able to reach an agreement as to interrogatories 12 and 13.

  Counsel for CCO offered to serve the objections to Interrogatories 12 and 13

  immediately in order to avoid any delay and mitigate against the concerns raised by

  Plaintiff’s counsel that the extension would only prolong him receiving objections.

  However, Counsel for Plaintiff advised the undersigned to file the motion for

  extension as he would not voluntarily agree to the extension given the parties did

  not work out any potential objections to the interrogatories.

           5.      The undersigned has been working diligently to complete the

  responses to the discovery but is still working on gathering responsive information

  and documents, and has been unable to complete the responses.

           6.     CCO respectfully requests a brief fourteen (14) day extension of time,

  up to and including July 25, 2019, in order to serve its responses to the discovery

  requests.

           7.     This request is being made in good faith and not for the purposes of

  delay.

           8.     No other deadlines will be affected by the relief requested and CCO

  does not anticipate needing any further extensions.




                                                          -2-

                                 H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
     150 Southeast Second Ave., Suite 1200 · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:19-cv-60883-KMW Document 11 Entered on FLSD Docket 07/15/2019 Page 3 of 5
                                                                             CASE NO.: 0:19-cv-60883-WJZ


         9.       CCO respectfully submit that in view of the limited relief sought,

  neither party will suffer prejudice if the Court grants this motion.

         10.      Fed. R. Civ. P. 6(b)(1) provides the Court may, for good cause, extend

  the time if a request is made before the original time or its extension expires. CCO

  would show that although working diligently on this matter, additional time is

  required to complete and serve its responses to discovery.

         11.      The undersigned counsel hereby certifies that she has conferred with

  Plaintiff’s counsel in accordance with S.D. Fla. Local Rule 7.1 (A)(3) and counsel for

  plaintiff objects to the relief requested.

         WHEREFORE, Defendant, Classica Cruise Operator Ltd., Inc. respectfully

  requests this Court grant its Motion for Extension of Time up to and including July

  25, 2019, to serve its Responses to Plaintiff’s Initial Request for Production and

  Interrogatories, and whatever other relief this Court deems just and proper.

                                                        Respectfully submitted,

                                                        /s/ Annalisa Gutierrez
                                                        Jerry D. Hamilton, Esq.
                                                        Florida Bar No. 970700
                                                        jhamilton@hamiltonmillerlaw.com
                                                        William F. Clair
                                                        Florida Bar No. 693741
                                                        wclair@hamiltonmillerlaw.com
                                                        Annalisa Gutierrez
                                                        Florida Bar No. 97940
                                                        agutierrez@hamiltonmillerlaw.com
                                                        HAMILTON, MILLER & BIRTHISEL, LLP
                                                        150 Southeast Second Avenue
                                                        Suite 1200
                                                        Miami, Florida 33131-2332
                                                        Telephone: 305-379-3686
                                                        Facsimile: 305-379-3690
                                                        Attorneys for Defendant

                                                          -3-

                                 H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
     150 Southeast Second Ave., Suite 1200 · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:19-cv-60883-KMW Document 11 Entered on FLSD Docket 07/15/2019 Page 4 of 5
                                                                             CASE NO.: 0:19-cv-60883-WJZ




                                     CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on July 15, 2019, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
  is being served this day on all counsel of record or pro se parties identified on the
  following Service List in the manner specified, either via transmission of Notices of
  Electronic Filing generated by CM/ECF or in some other authorized manner for those
  counsel or parties who are not authorized to receive electronically notices of Electronic
  Filing.

                                                        /s/ Annalisa Gutierrez, Esq.
                                                        Annalisa Gutierrez, Esq.




                                                          -4-

                                 H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
     150 Southeast Second Ave., Suite 1200 · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
 Case 0:19-cv-60883-KMW Document 11 Entered on FLSD Docket 07/15/2019 Page 5 of 5
                                                                              CASE NO.: 0:19-cv-60883-WJZ



                                                  SERVICE LIST

FLANAGAN PERSONAL INJURY &                                       Jerry D. Hamilton, Esq.
WRONGFUL DEATH LAW FIRM, P.A.                                    Florida Bar No. 970700
Michael T. Flanagan, Esq.                                        jhamilton@hamiltonmillerlaw.com
Florida Bar No. 0091072                                          William F. Clair
mtf@Florida-Justice.com                                          Florida Bar No. 693741
mtsassistant@Florida-Justice.com                                 wclair@hamiltonmillerlaw.com
Lauren DeFabio Flanagan, Esq.                                    Annalisa Gutierrez
Florida Bar No. 84121                                            Florida Bar No. 97940
ldf@Florida-Justice.com                                          agutierrez@hamiltonmillerlaw.com
2 Alhambra Plaza, Suite 620                                      HAMILTON, MILLER & BIRTHISEL, LLP
Coral Gables, Florida 33134                                      150 Southeast Second Avenue
Telephone: (305) 638-4143                                        Suite 1200
Fax: (305) 397-2636                                              Miami, Florida 33131-2332
Attorney for Plaintiff                                           Telephone: 305-379-3686
                                                                 Facsimile: 305-379-3690
                                                                 Attorneys for Defendant




                                                           -5-

                                  H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
      150 Southeast Second Ave., Suite 1200 · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
